Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 9.	Cancelled. 
Claim 10.	Cancelled. 
Claim 11.	Cancelled. 
Claim 12.	Cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1, as amended, states that “...when the battery pack is loaded and unloaded at the loading/unloading position, the rollers are configured to function as pivot fulcrums for enabling, by engaging with the engaging portions, the battery pack to pivot for loading and unloading relative to the battery container”. The closest prior art Hamidi (of record) and Baetica (US 8653786), alone or in combination, do not teach or suggest utilizing the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722